Citation Nr: 0733385	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




REMAND

The veteran served on active duty from May 1982 to February 
1986.  

The veteran stated that she received treatment at the Hines 
VAMC (Chicago) in the late 1980's for her depression.  There 
is documentation that the RO attempted to search for these 
records, and no records could be located.  However, the 
search had misspelled the veteran's name, and the facility 
searched was noted as Chicago-West and not specifically 
Hines.  Given that records dated from October 1995 to January 
2000 from Hines VAMC are in the claim's file, the RO should 
make an additional attempt to locate the missing records.  

The veteran has also reported that she suffered from 
psychiatric symptomatology prior to service.  The October 
2004 VA examiner stated that the veteran's current 
psychiatric disorder was not related to her military service.  
However, he based his opinion on the fact that the 
psychiatric disorder pre-dated military service but did not 
address whether her military service could have aggravated 
the psychiatric disorder.  Therefore, the Board finds that an 
additional VA examination and opinion are warranted in order 
to adjudicate the claim. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Obtain the veteran's records from the Hines 
VAMC from the mid-1980s, and associate them with 
the claim's file.  The RO is instructed to search 
by all of the veteran's names (Mary F. Boulden, 
Mary L. Huston, Mary F. Huston, Mary L. France) and 
cross the search with her social security number.   
If no records can be found, such notation should be 
made.

2.  After a response is received from Hines VAMC, 
schedule the veteran for a VA examination.  After 
reviewing the entire record, the examiner should 
express an opinion as to the following:

?	Based on the evidence of record, was 
the clinical onset of this veteran's 


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




REMAND

The veteran served on active duty from May 1982 to February 
1986.  

The veteran stated that she received treatment at the Hines 
VAMC (Chicago) in the late 1980's for her depression.  There 
is documentation that the RO attempted to search for these 
records, and no records could be located.  However, the 
search had misspelled the veteran's name, and the facility 
searched was noted as Chicago-West and not specifically 
Hines.  Given that records dated from October 1995 to January 
2000 from Hines VAMC are in the claim's file, the RO should 
make an additional attempt to locate the missing records.  

The veteran has also reported that she suffered from 
psychiatric symptomatology prior to service.  The October 
2004 VA examiner stated that the veteran's current 
psychiatric disorder was not related to her military service.  
However, he based his opinion on the fact that the 
psychiatric disorder pre-dated military service but did not 
address whether her military service could have aggravated 
the psychiatric disorder.  Therefore, the Board finds that an 
additional VA examination and opinion are warranted in order 
to adjudicate the claim. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Obtain the veteran's records from the Hines 
VAMC from the mid-1980s, and associate them with 
the claim's file.  The RO is instructed to search 
by all of the veteran's names (Mary F. Boulden, 
Mary L. Huston, Mary F. Huston, Mary L. France) and 
cross the search with her social security number.   
If no records can be found, such notation should be 
made.

2.  After a response is received from Hines VAMC, 
schedule the veteran for a VA examination.  After 
reviewing the entire record, the examiner should 
express an opinion as to the following:

?	Based on the evidence of record, was 
the clinical onset of this veteran's 
current psychiatric disorder prior 
to, during, or after service?  

?	If her psychiatric disorder existed 
prior to service, is there any 
evidence contained in the veteran's 
service medical records which 
supports a conclusion that her 
psychiatric disorder underwent a 
permanent increase in severity 
during service?

?	If her psychiatric disorder did not pre-exist 
service, is it more likely than not (i.e., 
probability greater than 50 percent), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's currently-diagnosed psychiatric 
disorder had its onset during service or is in 
any other way causally related to service?

The claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the appellant and her representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until otherwise notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

